Citation Nr: 1632600	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-38 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for arthritis of the left and right hands.

3. Entitlement to service connection for bilateral eye disorders including glaucoma and cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. In that decision, the RO denied service connection for disabilities of the right shoulder and left and right hands and for glaucoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for disability of the left and right hands is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Sprain and strain of the Veteran's right shoulder during service resolved in service without residual pathology.

2. Right shoulder arthritis diagnosed many years after service is not attributable to injury or other events in service.

3. During the Veteran's service, he had bilateral pterygiums but no glaucoma or cataracts.

4. Bilateral glaucoma, cataracts, pinguecula, and arcus cornealis found many years after service did not begin in service or develop as a result of bilateral pterygiums or other conditions or events during service.


CONCLUSIONS OF LAW

1. Current right shoulder disability including arthritis was not incurred or aggravated in service, and is not presumed to be service connected. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. Current eye disorders including glaucoma and cataracts were not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

The RO provided the Veteran notice in an October 2012 letter. In that letter, the RO notified him what information was needed to substantiate claims for service connection. The letter also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical records, post-service medical records, and VA examination reports. The assembled evidence is sufficient to reach decisions on the issues  that the board is deciding at this time.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Right Shoulder Disability

The Veteran had treatment for right shoulder pain during service. Currently he has right shoulder disability including arthritis. He essentially contends that the current disability was incurred in service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

During service, the Veteran sought treatment in October 1962 for right shoulder symptoms that had begun two weeks earlier, while playing football. He described pain and a slipping sensation, especially when he was lifting something. The treating clinician found that the shoulder had no swelling or tenderness, and had a full range of motion. On x-rays of the right shoulder and the left, for comparison, both acromioclavicular joints were widely spaced. No diagnostic abnormalities were visualized. The clinician's impression was right shoulder sprain, with no treatment needed. In treatment in February 1963, the Veteran reported aching right shoulder pain after long training runs. The treating clinician found no swelling, tenderness, or limitation of motion. The clinician's impression was right shoulder muscle strain. The clinician prescribed refraining from running for three days.

The Veteran's service records do not reflect any reports of right shoulder problems after 1963. No abnormalities of either upper extremity were found when he was examined in December 1970 for separation from service.

The Veteran has not reported that he had treatment for any right shoulder problems during the year following his separation from service. The claims file does not contain any medical records from that year.

On VA medical examination in April 1991, the Veteran reported that during service he was in the Airborne Corps and made over 2,000 parachute jumps. He indicated that many times in jumps he was hurt in the impact and rolling on landing. He stated that presently he was self-employed installing carpeting and other flooring. 

In VA treatment in October 2002, the Veteran was seen regarding his right shoulder. He reported occasional pain from an old service injury. He related a history of mild pain over the years, a little worse recently. He stated that presently pain flared up with overextension of the right arm or lifting overhead. It was noted that the shoulder had limited motion, and that there was discomfort with abduction against resistance. X-rays showed overlapping of the humerus and glenoid, suggesting dislocation. Follow-up x-rays showed an intact scapula and moderate arthritic disease. On orthopedic evaluation the shoulder had full external rotation, good external power, abduction to 105 degrees, forward flexion to 140 degrees, and interior rotation to the belt. The orthopedist concluded that the arthritis was not new.

In VA treatment in September 2003, the Veteran reported shoulder pain that he could tolerate. X-rays showed slight deformity including hypertrophic spurs at the distal end of the right clavicle, and slight to moderate arthritis in the glenohumeral joint. In September 2004, he reported that he worked laying carpet, and was switching to a desk job soon. 

In August 2010, the Veteran sought service connection for right shoulder disability. He did not elaborate how he believed current right shoulder disability to be related to service.

On VA examination in February 2012, the examiner found that the Veteran had arthritis and internal derangement of the right shoulder. The examiner reported having reviewed the Veteran's claims file. The examiner noted the service records showing treatment for right shoulder pain in 1962 and 1963. The examiner also noted the 2002 orthopedic evaluation. The examiner expressed the opinion that it is less likely than not that the Veteran's current right shoulder disability was incurred in service or caused by injury during service. The examiner explained that during his service there were only two mild shoulder complaints, and there was no documented significant injury. The examiner opined that labor over more than 30 years, genetics, and other factors better accounted for his right shoulder arthritis than any events during his service.

In February 2013, the Veteran filed a notice of disagreement regarding service connection for right shoulder disability. He did not provide or discuss contentions regarding that claim. In a November 2014 substantive appeal, he raised a question as to whether it is at least as likely as not that current right shoulder disability is connected to service.

In post-service treatment, and by filing a claim and appeal, the Veteran implied a belief that his current shoulder disability is related to injury in service, but he has not explained or even directly expressed contentions as to a relationship between the sprain and strain treated in service and the current arthritis.

The Veteran had treatment in service in 1962 and 1963 for right shoulder pain following activity. Clinicians provided impressions of sprain and strain. The medical records from the remaining several years of his service, and his separation examination, do not contain any indication that the 1962 and 1963 injuries were followed by ongoing or recurrent symptoms or problems. There is no medical finding of right shoulder arthritis during the year following his separation from service, so there is not a basis to presume service connection for arthritis. Later, from 2002, arthritis was diagnosed in his right shoulder, and an orthopedist concluded that the arthritis was not new.

There is no indication that the Veteran had treatment for any right shoulder problem between 1964 and 2001. In treatment in 2002, he reported occasional mild right shoulder pain over the years, and related that pain to an old service injury. The treating clinician found arthritis that did not appear new. The history the Veteran reported is sufficient to indicate that he had occasional mild pain in his right shoulder at some time between service and 2002. The clinician's statement supports onset of arthritis earlier than 2002. However, the lack of evidence of more than occasional mild symptoms between 1964 and about 2001 works against a likelihood that the current shoulder disability is a continuation or other manifestation of the injuries in service. The 2012 VA examiner persuasively explained his opinion against the likelihood of a connection between the mild complaints in service and the arthritis found many years later. The Board concludes that the preponderance of the evidence is against service connection for the current right shoulder disability.


Glaucoma and Cataracts

The Veteran contends that current glaucoma and cataracts began during service or are related to eye problems noted during service. During service, he was seen at an eye clinic, in November 1969, for growths on both eyes. The clinician found that he had a pterygium on each eye, more pronounced on the left. He had visual acuity of 20/15 bilaterally. The clinician determined that the pterygiums did not infringe on the corneas, and as a result concluded that there was no need to excise them at that time. In treatment in November 1970, the Veteran asked to be seen again for progression in the left eye of what were described as cataracts. He was seen in the ophthalmology clinic later than month. He reported a history of a foreign body sensation in his eyes, and related that he was told that he had cataracts. On examination, the clinician found that the Veteran's eyes were normal. The clinician who examined him in December 1970 for separation from service also indicated that his eyes were in normal condition, with visual acuity of 20/20 bilaterally.

In VA treatment records of the Veteran in 1990 and 1991, and in 1999 through 2007, clinicians indicated that his eyes were normal. VA treatment records from 2009 through 2012 reflect that his medications included drops to address glaucoma.

In August 2010, the Veteran sought service connection for glaucoma and cataracts. He did not elaborate how he believed current glaucoma and cataracts were related to service.

On VA eye examination in January 2012, the examiner found that the Veteran had glaucoma, cataracts, pinguecula, and arcus cornealis, all in both eyes. The examiner indicated that the date of diagnosis for those conditions was unknown. The examiner reported having reviewed the claims file. The examiner noted service medical records showing bilateral pterygiums in 1969, and the 1970 visit with complaint of cataracts, but normal findings on examination. The examiner found that those service medical records did not document any cataract or glaucoma. The examiner expressed the opinion that, as there is no documentation that cataracts or glaucoma existed during the Veteran's service, his current cataracts and glaucoma were not incurred in service or caused by disorders related to his symptoms and complaints during service.

In February 2013, the Veteran filed a notice of disagreement regarding service connection for bilateral eye disability. He did not provide or discuss contentions regarding that claim. In a November 2014 substantive appeal, he raised a question as to whether it is at least as likely as not that current bilateral eye disability is connected to service.

By filing a claim and appeal, the Veteran arguably implied that his current glaucoma and cataracts are related to cataracts or other eye problems noted during his service. His claim, appeal, and related statements are sufficient to create an implied contention that eye problems during and after service are related. He has not provided argument or even explicit contentions as to what relationship he asserts between eye problems during and after service.

The Veteran had pterygiums during service. He reported during service that he was told that he had cataracts, but clinicians whose observations during service are documented did not find any cataracts, nor any glaucoma. The greater weight of the evidence from during and after service show that the pterygiums did not continue after service, and that he did not have cataracts or glaucoma during service. The 2012 VA examiner's opinion against any manifestation of cataracts or glaucoma during service is logical and is based on and consistent with the assembled medical records. Thus, the preponderance of the evidence is against his current cataracts and glaucoma having become manifest during service, or being related to the pterygiums or any other conditions present during service. The Board therefore denies service connection for the current eye disorders.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for right shoulder disability is denied.

Entitlement to service connection for eye disorders including glaucoma and cataracts.


REMAND

The Veteran essentially contends that injuries, including fractures, of his hands during service led to current arthritis in both hands. In service, on two occasions in June 1956, he sought treatment for trouble, including discomfort, in a finger on his left hand. The treatment notes do not specify which finger. X-rays showed a chip fracture to the base of the proximal phalanx. His service medical records do not reflect any subsequent reports of problems with either hand. He has reported that his service duties included extensive parachute jumping, and that he sometimes was hurt on impacts and rolling with landing.

On VA medical examination in April 1991, it was suggested that the Veteran have x-rays of his knees and wrists to check for generalized calcinosis. X-rays of his wrists showed somewhat truncated ulnar styloids bilaterally, an irregular calcific density in the left triangular fibrocartilage complex, and mild osteophyte formation in the distal radii bilaterally. The interpreting radiologist indicated that the second and third findings possibly were due to previous trauma.

There is a finding during service of a fracture in the Veteran's left hand, and there are post service x-ray findings of possibly trauma-related irregularities. The Veteran has not had a VA medical examination that addressed the likelihood of a connection between injuries in service and post-service disorders. The Board is remanding the issue for a VA examination with file review to clarify the nature of disorders currently affecting each hand and the likely etiology of such disorders.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to address the nature and likely etiology of any current disorders of the left and right hands. Provide the claims file to the examiner to review. Ask the examiner to note that the Veteran did perform extensive parachute jumping during service, and to consider x-ray findings of a left hand finger fracture during service in 1956, and post-service x-ray findings in 1991 of changes in both of his hands described as possibly post-traumatic. Ask the examiner to obtain and review additional x-rays if he or she deems necessary. Ask the examiner, after records review and examination, to provide a diagnosis for each current disorder of each of the Veteran's hands. Ask the examiner, for each such disorder, to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the current disorder is related to injuries or other events during service. Ask the examiner to explain the reasons for the opinions he or she reaches.

2. Then readjudicate this claim in light of all additional evidence. If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board does not intimate any opinion as to the ultimate outcome of the remanded matter. The appellant has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


